DETAILED ACTION
This Office Action is in response to Applicant’s application 17/330,829 filed on May 26, 2021 in which claims 1 to 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 2-3 and 5 which recite inter alia ‘ … is greater than or equal to 0.4 eV’; Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Regarding claim 6 which recites ‘a thickness of the second function layer is greater than or equal to 5 nm’; Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0367178 (Moon) and U.S. 2020/0168830 (Kishimoto).
Regarding claim 1 Moon discloses at annotated Figure 1 an organic-light-emitting-diode device, see claim 1, wherein the organic-light-emitting-diode device comprises: 

    PNG
    media_image1.png
    637
    841
    media_image1.png
    Greyscale
a substrate, not shown but described at [0084], and 
an anode layer, 10 [0084],
an organic functional layer, as annotated, and 
a cathode layer, 20 [0087], that are provided in stacking on one side of the substrate, as shown,
wherein the organic functional layer comprises 
a first functional layer, HIL 31 or HTL 32 [0093],
a second functional layer, 33 described as electron suppression layer [0095], and 
a light emitting layer, 40 [0109], that are provided in stacking, and the first functional layer is provided closer to the anode layer, as shown; and 
a HOMO energy level of the second functional layer is deeper than a HOMO energy level of a host material of the light emitting layer [0071].
Moon does not explicitly teach a HOMO energy level of the second functional layer is deeper than a HOMO energy level of the first functional layer.

    PNG
    media_image2.png
    417
    795
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    476
    737
    media_image3.png
    Greyscale
Kishimoto is directed to improvements in OLED displays.  Regarding claim 1, Kishimoto teaches at annotated Figures 1 and Figure 4, an organic-light-emitting-diode device, wherein the organic-light-emitting-diode device comprises: a substrate 10 [0048], and an anode layer, 110 [0048], an organic functional layer, 200/300 [0048], and a cathode layer, 120 [0048], that are provided in stacking on one side of the substrate, as show, wherein the organic functional layer comprises a first functional layer, e.g. 211 HIL [0051], or 221 HTL [0052], a second functional layer, 225 /IL2 [0073], and a light emitting layer, 300 [0073], that are provided in stacking, as shown, and the first functional layer is provided closer to the anode layer, as shown; and a HOMO energy level of the second functional layer is deeper than both of a HOMO energy level of the first functional layer and a HOMO energy level of a host material of the light emitting layer, as shown in Figure 4.
At [0073], Kishimoto teaches:
[0073] In an exemplary embodiment, the second interface layer 225 may be a stabilization layer that is oxidized when unpaired electrons on the surface of the hole transport layer 221 form bonds with external impurities, e.g., oxygen atoms. In this case, the content of the oxygen atoms in the second interface layer 225 may be, for example, about 10.sup.19 O/cm.sup.3. By forming the oxidized interface layer on the surface of the hole transport layer 221, the second interface layer 225 may include fewer oxygen atoms than the above amount, such that the second interface layer 225 may have an appropriate energy barrier allowing holes to be transported over it while the HOMO energy level of the second interface layer 225 may become lower. By doing so, the energy band gap between the holes and electrons recombining in the emissive layer 300 can be increased, such that the luminous efficiency characteristics may be improved. For example, the LUMO energy level of the second interface layer 225 may be less than the LUMO energy level of the emissive layer 300, the HOMO energy level of the second interface layer 225 may be less than the HOMO energy level of the first interface layer 215, the HOMO energy level of the second interface layer 225 may be less than the HOMO energy level of the emissive layer 300, and the HOMO energy level of the second interface layer 225 may be less than the HOMO energy level of the hole transport layer 221. In addition, the absolute value of the difference between the HOMO energy level of the second interface layer 225 and the HOMO energy level of the hole transport layer 221 may be approximately 0.8 eV or more.
Taken as a whole, the prior art is directed to improvements in OLED devices.  Kishimoto teaches that when the HOMO of a second functional layer adjacent to a light emitting layer is lower (deeper) than that of the HIL, the HTL and the emissive layer that the luminous efficiency of the light emitting layer is improved.  An artisan would find it desirable to improve the luminous efficiency of the device.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a HOMO energy level of the second functional layer is deeper than both of a HOMO energy level of the first functional layer and a HOMO energy level of a host material of the light emitting layer, as taught by Kishimoto, to improve the luminous efficiency of the device as taught by Kishimoto.
Regarding claim 2 which depends upon claim 1, Moon teaches a difference between the HOMO energy level of the second functional layer and the HOMO energy level of the host material of the light emitting layer is 0-2 eV at [0073].
Accordingly it would have been obvious to a person of ordinary skill in the art a the time of Applicant’s invention to configure the device of claim 1 wherein a difference between the HOMO energy level of the second functional layer and the HOMO energy level of the host material of the light emitting layer is greater than or equal to 0.4 eV because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.

    PNG
    media_image4.png
    298
    345
    media_image4.png
    Greyscale
Regarding claim 3 which depends upon claim 1, Moon and Kishimoto teach wherein the first functional layer is a hole transporting layer, and Kishimoto teaches a difference between the HOMO energy level of the second functional layer and the HOMO energy level of the hole transporting layer is greater than or equal to 0.4 eV, i.e. 0.8 eV at Figure 4.
Regarding claim 6 which depends upon claim 1, at Table 2 Moon teaches a thickness of the second functional layer, E-LSL, is greater than or equal to 5 nm.
Regarding claim 7 which depends upon claim 1, Moon teaches the organic functional layer further comprises a hole blocking layer, 53 [0054], and an electron transporting layer, 52 [0067], that are provided in stacking on a side of the light emitting layer that is further away from the first functional layer, as shown, and the hole blocking layer is provided closer to the light emitting layer.  Examiner also notes this subject matter also appears in Applicant’s figure 1 which is admitted prior art.
Regarding claim 8 which depends upon claim 1, Moon teaches the substrate comprises a glass base plate at [0169]. 
Moon does not teach a driving circuit formed on the glass base plate or the flexible substrate.
Examiner takes official notice that is well known in the OLED art to configure an emitting device  a driving circuit formed on the glass base plate or the flexible substrate to enable production of a display.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a driving circuit formed on the glass base plate or the flexible substrate to manufacture a functional display for a commercial product and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here the Moon and Kishimoto teach the organic-light-emitting-diode device according to claim 1 and it does not appear that a fabricating method wherein the fabricating method comprises: providing the substrate; and forming sequentially the anode layer, the organic functional layer and the cathode layer on one side of the substrate does not change the structure of the prior art.  Accordingly this subject matter has no patentable significance.
Regarding claim 16 which depends upon claim 15, Moon teaches and suggests  vapor deposition of organic functional layers at [0183]. Moreover, the step of forming sequentially the anode layer, the organic functional layer and the cathode layer on one side of the substrate comprises: forming the anode layer on the one side of the substrate; forming the organic functional layer by vapor deposition on a side of the anode layer that is further away from the substrate; and forming the cathode layer on a side of the organic functional layer that is further away from the substrate does not appear to impart any structure distinguishing it from the prior art device and so has no patentable significance.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104701354 (Wang), Moon and Kishimoto.

    PNG
    media_image5.png
    465
    598
    media_image5.png
    Greyscale
Regarding claim 9 Wang’s machine translation discloses at annotated Figure 3 displaying base plate, as annotated, wherein the displaying base plate comprises a plurality of pixel units, 201, each of the pixel units comprises a first sub-pixel unit, as annotated.
Wang does not teach the first sub-pixel unit comprises the organic-light-emitting-diode device according to claim.
Referring to the discussion at claim 1, Moon and Kishimoto teach a first sub-pixel unit comprises the organic-light-emitting-diode device according to claim 1.  Moon teaches that EL devices are useful for large high resolution displays at [0004].  
Taken as a whole, the prior art is directed to OLED devices.  Moon and Kishimoto teach the device of claim 1.  An artisan would find it desirable to implement a pixel with increased stability into a display device to improve device quality and reliability.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 9 with the sub-pixel of claim 1 to produce a commercial device with improve stability and reliability and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 which depends upon claim 9, Wang teaches the first sub-pixel unit is a red-light sub-pixel unit, as annotated and where Examiner takes the position that any sub-pixel disclosed by Wang may be considered as a first sub-pixel.
Regarding claim 11 which depends upon claim 10, wherein each of the pixel units further comprises a blue-light sub-pixel unit, as annotated and where Examiner takes the position that any sub-pixel disclosed by Wang may be considered as a first sub-pixel and Moon teaches at [0095]
[0095] The electron-leakage suppression layer E-LSL 33 according to the present invention is not particularly limited in terms of detailed configuration of a compound forming the electron-leakage suppression layer E-LSL 33, such as the type of moiety contained in the compound (e.g., EDG group, EWG group) and its binding position, introduction position of a linker, and its composition, as long as it satisfies the above-described density of states (e.g., HOMO DOS, LUMO DOS) overlap parameters and corresponding values.
Examiner understands that Moon teaches the second function layer is a characterized by electron blocking properties and further that any compound having this property is suitable.  Examiner notes there is a recognized problem in the art, suppression of leakage current in an OLED device.  Moon teaches that the second functional layer should have electron blocking properties and alternative compositions may be uses so long as they suppress electron leakage.  Furthermore that there are a finite number of electron blocking materials known in the art and an artisan could have tried each of these with a reasonable chance of success in forming an suitable electron blocking layer.  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the configuration of the device of comprising a a material of the second functional layer comprises: one or more of an electron-blocking-layer material of the blue-light sub-pixel unit, a hole-blocking-layer material of the blue-light sub-pixel unit and an electron-transporting-layer material of the blue-light sub-pixel unit.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 12 which depends upon claim 9, Wang teaches the first sub-pixel unit is a blue-light sub-pixel unit or a green-light sub-pixel unit as annotated and where Examiner takes the position that any sub-pixel disclosed by Wang may be considered as a first sub-pixel.
Regarding claim 13 Wang teaches a displaying device, ‘floating display’. 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure Wang’s display device wherein the displaying device comprises the displaying base plate according to claim 9 because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 14 which depends upon claim 13, in reference to the claim language referring to the functions of the device, i.e., "wherein the displaying device is for two-dimensional displaying or three-dimensional displaying of a target to be displayed", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Wang, Moon and Kishimoto show all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the modified prior art device and so it meets the claim.
Allowable Subject Matter
Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4 the prior art does not teach the device of claim 1, wherein the first functional layer is a microcavity regulating layer, and the organic functional layer further comprises a hole transporting layer provided on a side of the microcavity regulating layer that is further away from the light emitting layer.
Claim 5 depends upon claim 4 and is allowable on that basis.
Regarding claim 17 the prior art does not teach the method of claim 16, wherein the first functional layer is a microcavity regulating layer, the organic functional layer further comprises a hole transporting layer, and the step of forming the organic functional layer by vapor deposition on the side of the anode layer that is further away from the substrate comprises: by using a common metal mask, forming the hole transporting layer by vapor deposition on the side of the anode layer that is further away from the substrate; and by using a fine metal mask, forming sequentially by vapor deposition the microcavity regulating layer, the second functional layer and the light emitting layer on a side of the hole transporting layer that is further away from the substrate.
Claim 18 depends upon claim 17 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893